DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II directed to claims 4-7, 10-15 and 21-22 in the reply filed on 08 June 2022 is acknowledged.  The traversal is on the grounds that the claims are amended to be so linked as to share a technical feature that makes a contribution over the prior art complying with the unity requirement.  This is not found persuasive because claim 4 can be seen as a generic linking claim linking the species of claims 1-3, 8-9, and 16-20 to the species of claims 5-7 and their dependent claims 12-15 and 21-22 with claims 10-11 being generic. However, the technical features of claim 4 which link these groupings of species are not a special technical feature as it does not make a contribution over the prior art in view of VAK (WO 2016/115602A1) which teaches a perovskite compound having a formula ABX3, wherein A comprises two or more of formamidinium (FA), cesium (Cs), methylammonium (MA), guanidinium (GA), dymethylammonium (DMA), and ethylammonium (EA) (Page 12, [037] see: A comprises at least one of methylammonium (MA) and formamidinium (FA)); 3wherein B comprises two or more of lead (Pb), cadmium (Cd), zinc (Zn), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), tin (Sn), germanium (Ge) (Pages 12-13, [038]. [0040] see: M is selected from at least one of Pb, Sn, Ge); and wherein X comprises bromide (Br) and at least one of iodide (I) and chloride (CI) (Pages 12-13, [037]-[040] see: X comprising Br and at least one of I and Cl).
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-3, 8-9, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group I, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saliba et al (WO 2017/089819).

Regarding claim 4 Saliba discloses a perovskite compound having a formula ABX3 (Claims 1-6 see: A crystalline compound is a perovskite compound of formula (I): Csx(H2N-C(H)=NH2)(1-x)[B][X]3), wherein A comprises two or more of formamidinium (FA), cesium (Cs), methylammonium (MA), guanidinium (GA), dymethylammonium (DMA), and ethylammonium (EA) (Claims 1-6 see: Cs and (H2N-C(H)=NH2) (formamidinium (FA))); 
3wherein B comprises two or more of lead (Pb), cadmium (Cd), zinc (Zn), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), tin (Sn), germanium (Ge) (Claims 4 and 6 see: A crystalline compound is a perovskite compound of formula (I): Csx(H2N-C(H)=NH2)(1-x)[B][X]3 where [B] is one or more (this includes the embodiment of two or more) of Pb2+, Sn2+, Ge2+ and Cu2+); and 
wherein X comprises bromide (Br) and at least one of iodide (I) and chloride (CI) (Claims 3 and 6 [X] is two or more different halide ions of Br- and I-).  
Although as cited above, Saliba appears to disclose an embodiment (Claim 6 can include the limitations of claim 4 which can include the limitations of claim 3) according the claimed perovskite compound, in the alternative where it’s not clear that Saliba discloses an embodiment of the formula where ABX3 includes all the limitations wherein B comprises two or more of lead (Pb), cadmium (Cd), zinc (Zn), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), tin (Sn), germanium (Ge) and wherein X comprises bromide (Br) and at least one of iodide (I) and chloride (CI), as Saliba teaches B can be selected as one or more of Pb2+, Sn2+, Ge2+ and Cu2+ and the two or more halides of X can be selected as Br- and I-, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the perovskite compound of Saliba such that [B] is two or more of Pb2+, Sn2+, Ge2+ and Cu2+ and X is selected as Br- and I- as such a modification would have amounted to the selection of known elements for their intended use within the known environment of the perovskite compound to accomplish the entirely expected results of adjusting the absorption spectrum of the formed perovskite compound.

Regarding claim 10 Saliba discloses a solar cell, comprising: 
a substrate, a first electronically conductive layer on a top surface of said substrate (Pages 16-18, and 21 of specification Fig. 8 see: glass substrate with FTO electrode); 
a layer of an electron transport layer located on a top surface of the electronically conductive layer (Pages 16-18, and 21 of specification Fig. 8 see: n-type region of SnO2/PCBM analogous to an electron transport layer); 
a layer of perovskite compound according to claim 4 on a top surface of said electron transport layer (Pages 16-18, and 21 of specification Fig. 8 see: perovskite compound layer); 
a hole transport layer located on a top surface of said layer of a perovskite compound (Pages 16-18, and 21 of specification Fig. 8 see: p-type region of Spiro-OMeTAD analogous to a hole transport layer); 
a second electrically conductive layer located on a top surface of said hole transport layer (Pages 16-18, and 21 of specification Fig. 8 see: top Ag electrode); and 
said first and second electronically conductive layers having electrically conductive electrodes attached thereto at one end thereof and the other ends of said electrically conductive electrodes being attached to a load such that when light of wavelengths greater than a band gap of said perovskite compound impinge on said solar cell, electrical current is produced (Page 28 of specification, Fig. 8 see: perovskite solar cell that is fabricated has electrodes attached to it to measure the output (attached to a load) when exposed to the simulated lighting conditions).

Regarding claim 11 Saliba discloses the solar cell according to claim 10 wherein said layer of perovskite compound has a thickness in a range from about 50 nm to about 100 microns (Page 16 Lines 9-23 Fig. 8 see: perovskite photoactive semiconductor material preferably of a thickness from 200 nm to 500 nm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saliba et al (WO 2017/089819) as applied to claims 4 and 10-11 above, and further in view of Shai et al (Achieving ordered and stable binary metal perovskite via strain engineering, Nano Energy Volume 48, 2018, Pages 117-127).

Regarding claim 5 Saliba discloses the perovskite compound having a formula ABX3 according to claim 4 wherein B comprises lead (Pb) (Claims 4 and 6 see: A crystalline compound is a perovskite compound of formula (I): Csx(H2N-C(H)=NH2)(1-x)[B][X]3 where [B] is one or more (this includes the embodiment of two or more) of Pb2+, Sn2+, Ge2+ and Cu2+) but Saliba does not explicitly disclose where B comprises at least one of cadmium (Cd) and zinc (Zn).
Shai discloses a perovskite compound having a formula ABX3 comprising Pb with Zn substitution (Shai, see abstract). Shai teaches the substitution of Zn into Pb provides a more ordered and stable compound by releasing strain within the lattice of the compound to reduce defect states, reduce interfacial charge recombination resulting in increased device efficiency (Shai, see abstract and left hand column of page 125).
Shai and Saliba are combinable as they are both concerned with the field of perovskite compound and solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the perovskite compound of Saliba having a formula ABX3 in view of Shai such that B comprises zinc (Zn) as taught by Shai (Shai, see abstract see: comprising Pb with Zn substitution) as Shai teaches the substitution of Zn into Pb provides a more ordered and stable compound by releasing strain within the lattice of the compound to reduce defect states, reduce interfacial charge recombination resulting in increased device efficiency (Shai, see abstract and left hand column of page 125).

Regarding claim 21 modified Saliba discloses a solar cell, comprising: 
a substrate, a first electronically conductive layer on a top surface of said substrate (Pages 16-18, and 21 of specification Fig. 8 see: glass substrate with FTO electrode); 
a layer of an electron transport layer located on a top surface of the electronically conductive layer (Pages 16-18, and 21 of specification Fig. 8 see: n-type region of SnO2/PCBM analogous to an electron transport layer); 
a layer of perovskite compound according to claim 5 on a top surface of said electron transport layer (Pages 16-18, and 21 of specification Fig. 8 see: perovskite compound layer); 
a hole transport layer located on a top surface of said layer of a perovskite compound (Pages 16-18, and 21 of specification Fig. 8 see: p-type region of Spiro-OMeTAD analogous to a hole transport layer); 
a second electrically conductive layer located on a top surface of said hole transport layer (Pages 16-18, and 21 of specification Fig. 8 see: top Ag electrode); and 
said first and second electronically conductive layers having electrically conductive electrodes attached thereto at one end thereof and the other ends of said electrically conductive electrodes being attached to a load such that when light of wavelengths greater than a band gap of said perovskite compound impinge on said solar cell, electrical current is produced (Page 28 of specification, Fig. 8 see: perovskite solar cell that is fabricated has electrodes attached to it to measure the output (attached to a load) when exposed to the simulated lighting conditions).

Regarding claim 22 modified Saliba discloses the solar cell according to claim 21 wherein said layer of perovskite compound has a thickness in a range from about 50 nm to about 100 microns (Page 16 Lines 9-23 Fig. 8 see: perovskite photoactive semiconductor material preferably of a thickness from 200 nm to 500 nm).

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saliba et al (WO 2017/089819) as applied to claims 4 and 10-11 above, and in further view of Eperon et al (Perovskite-perovskite tandem photovoltaics with optimized band gaps, Science 354.6314 (2016): 861-865).

Regarding claim 6 Saliba discloses the perovskite compound according to claim 4, and although Saliba teaches wherein B can comprises two of the elements of Pb2+, Sn2+, Ge2+ and Cu2+ with a preference for Pb2+ (Saliba, see claims 1-7), Saliba does not explicitly disclose an embodiment where B comprises a mixture of lead (Pb) and tin (Sn).
Eperon teaches a perovskite compound of formula ABX3 where B is a mixture of lead (Pb) and tin (Sn) (Eperon, see Abstract see: FA0.75Cs0.25Sn0.5Pb0.5I3). Eperon teaches the inclusion of tin (Sn) with lead (Pb) allows the bandgap of the perovskite material to be lowered compared to Pb alone (Eperon, page 861 see right hand column).
Eperon and Saliba are combinable as they are both concerned with the field of perovskite compound and solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the perovskite compound of Saliba having a formula ABX3 in view of Eperon such that B comprises a mixture of lead (Pb) and tin (Sn) as taught by Eperon (Eperon, see Abstract see: FA0.75Cs0.25Sn0.5Pb0.5I3) as Eperon teaches the inclusion of tin (Sn) with lead (Pb) allows the bandgap of the perovskite material to be lowered compared to Pb alone (Eperon, page 861 see right hand column).
Furthermore, regarding the claim 6 limitation “wherein X comprises a mixture of bromide (Br), iodide (I) and chloride (CI)” Saliba teaches in Fig. 38 embodiments of the perovskite compound where X comprises a mixture of bromide (Br), iodide (I) and chloride (CI) where it can be seen varying the composition of the three halides adjusts the absorption spectrum of the perovskite compound. As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the perovskite compound of Saliba having a formula ABX3 such that  X comprises a mixture of bromide (Br), iodide (I) and chloride (CI) as in Fig. 38 for the purpose of adjusting the absorption spectrum of the perovskite compound. 

Regarding claim 12 modified Saliba discloses a solar cell, comprising: 
a substrate, a first electronically conductive layer on a top surface of said substrate (Pages 16-18, and 21 of specification Fig. 8 see: glass substrate with FTO electrode); 
a layer of an electron transport layer located on a top surface of the electronically conductive layer (Pages 16-18, and 21 of specification Fig. 8 see: n-type region of SnO2/PCBM analogous to an electron transport layer); 
a layer of perovskite compound according to claim 6 on a top surface of said electron transport layer (Pages 16-18, and 21 of specification Fig. 8 see: perovskite compound layer); 
a hole transport layer located on a top surface of said layer of a perovskite compound (Pages 16-18, and 21 of specification Fig. 8 see: p-type region of Spiro-OMeTAD analogous to a hole transport layer); 
a second electrically conductive layer located on a top surface of said hole transport layer (Pages 16-18, and 21 of specification Fig. 8 see: top Ag electrode); and 
said first and second electronically conductive layers having electrically conductive electrodes attached thereto at one end thereof and the other ends of said electrically conductive electrodes being attached to a load such that when light of wavelengths greater than a band gap of said perovskite compound impinge on said solar cell, electrical current is produced (Page 28 of specification, Fig. 8 see: perovskite solar cell that is fabricated has electrodes attached to it to measure the output (attached to a load) when exposed to the simulated lighting conditions).

Regarding claim 13 modified Saliba discloses the solar cell according to claim 12 wherein said layer of perovskite compound has a thickness in a range from about 50 nm to about 100 microns (Page 16 Lines 9-23 Fig. 8 see: perovskite photoactive semiconductor material preferably of a thickness from 200 nm to 500 nm). 

Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saliba et al (WO 2017/089819) as applied to claims 4 and 10-11 above, and further in view of Eperon et al (Perovskite-perovskite tandem photovoltaics with optimized band gaps, Science 354.6314 (2016): 861-865) and in further view of Shai et al (Achieving ordered and stable binary metal perovskite via strain engineering, Nano Energy Volume 48, 2018, Pages 117-127).

Regarding claim 7 Saliba discloses the perovskite compound according to claim 4, and although Saliba teaches wherein B can comprises two of the elements of Pb2+, Sn2+, Ge2+ and Cu2+ with a preference for Pb2+ (Saliba, see claims 1-7), Saliba does not explicitly disclose an embodiment where B comprises a mixture of lead (Pb) and tin (Sn).
Eperon teaches a perovskite compound of formula ABX3 where B is a mixture of lead (Pb) and tin (Sn) (Eperon, see Abstract see: FA0.75Cs0.25Sn0.5Pb0.5I3). Eperon teaches the inclusion of tin (Sn) with lead (Pb) allows the bandgap of the perovskite material to be lowered compared to Pb alone (Eperon, page 861 see right hand column).
Eperon and Saliba are combinable as they are both concerned with the field of perovskite compound and solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the perovskite compound of Saliba having a formula ABX3 in view of Eperon such that B comprises a mixture of lead (Pb) and tin (Sn) as taught by Eperon (Eperon, see Abstract see: FA0.75Cs0.25Sn0.5Pb0.5I3) as Eperon teaches the inclusion of tin (Sn) with lead (Pb) allows the bandgap of the perovskite material to be lowered compared to Pb alone (Eperon, page 861 see right hand column).
Modified Saliba does not explicitly disclose where B further comprises at least one of cadmium (Cd) and zinc (Zn).
Shai discloses a perovskite compound having a formula ABX3 comprising Pb with Zn substitution (Shai, see abstract). Shai teaches the substitution of Zn into Pb provides a more ordered and stable compound by releasing strain within the lattice of the compound to reduce defect states, reduce interfacial charge recombination resulting in increased device efficiency (Shai, see abstract and left hand column of page 125).
Shai and Saliba are combinable as they are both concerned with the field of perovskite compound and solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the perovskite compound of Saliba having a formula ABX3 in view of Shai such that B further comprises zinc (Zn) as taught by Shai (Shai, see abstract see: comprising Pb with Zn substitution) as Shai teaches the substitution of Zn into Pb provides a more ordered and stable compound by releasing strain within the lattice of the compound to reduce defect states, reduce interfacial charge recombination resulting in increased device efficiency (Shai, see abstract and left hand column of page 125).

Regarding claim 14 modified Saliba discloses a solar cell, comprising: 
a substrate, a first electronically conductive layer on a top surface of said substrate (Pages 16-18, and 21 of specification Fig. 8 see: glass substrate with FTO electrode); 
a layer of an electron transport layer located on a top surface of the electronically conductive layer (Pages 16-18, and 21 of specification Fig. 8 see: n-type region of SnO2/PCBM analogous to an electron transport layer); 
a layer of perovskite compound according to claim 4 on a top surface of said electron transport layer (Pages 16-18, and 21 of specification Fig. 8 see: perovskite compound layer); 
a hole transport layer located on a top surface of said layer of a perovskite compound (Pages 16-18, and 21 of specification Fig. 8 see: p-type region of Spiro-OMeTAD analogous to a hole transport layer); 
a second electrically conductive layer located on a top surface of said hole transport layer (Pages 16-18, and 21 of specification Fig. 8 see: top Ag electrode); and 
said first and second electronically conductive layers having electrically conductive electrodes attached thereto at one end thereof and the other ends of said electrically conductive electrodes being attached to a load such that when light of wavelengths greater than a band gap of said perovskite compound impinge on said solar cell, electrical current is produced (Page 28 of specification, Fig. 8 see: perovskite solar cell that is fabricated has electrodes attached to it to measure the output (attached to a load) when exposed to the simulated lighting conditions).

Regarding claim 15 modified Saliba discloses the solar cell according to claim 14 wherein said layer of perovskite compound has a thickness in a range from about 50 nm to about 100 microns (Page 16 Lines 9-23 Fig. 8 see: perovskite photoactive semiconductor material preferably of a thickness from 200 nm to 500 nm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726